UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 30, 2014 CANNABIS SATIVA, INC. (Exact name of registrant as specified in its charter) Nevada 000-53571 20-1898270 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1646 W. Pioneer Blvd., Suite 120, Mesquite, NV 89027 (Address of principal executive offices, including Zip Code) Registrant’s telephone number, including area code:(702) 346-3906 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) CBDS CORP. AND SUBSIDIARIES Current Report on Form 8-K TABLE OF CONTENTS Page Item 1.01. Entry Into a Material Definitive Agreement 2 Item 1.02Termination of a Material Definitive Agreement 3 Item 2.01. Completion of Acquisition or Disposition of Assets 3 Information About Kush 3 Risk Factors 9 Security Ownership of Certain Beneficial Owners and Management 10 Certain Relationships and Related Transactions 11 Item 3.02. Unregistered Sale of Equity Securities 12 Item 5.02. Departures of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers 12 Item 5.03. Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year 13 Item 8.01. Other Events 13 Item 9.01. Financial Statements, Pro Forma Financial Information and Exhibits 13 Signatures 15 Financial Statements F-1 Pro Forma Financial Information* *To be filed by amendment Note on Forward-Looking Statements Certain statements made in this current report on Form 8-K, including statements under the captions “Business,” “Risk Factors” and elsewhere herein are “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, that are based on management’s beliefs and assumptions, current expectations, estimates and projections.Statements that are not historical facts, including statements that are preceded by, followed by or include the words “believes,” “anticipates,” “plans,” “expects,” “estimates,” “may,” “should,” “intends,” or similar expressions, are forward-looking statements.Examples of forward-looking statements are statements that describe the proposed manufacturing, marketing and sale of the products of Kush, the Registrant’s wholly-owned subsidiary, statements with regard to the nature and extent of competition the Registrant may face in the future, and statements with respect to future strategic plans, goals or objectives.The forward-looking statements are based on present circumstances and on the Registrant’s predictions respecting events that have not occurred, that may not occur, or that may occur with different consequences and timing than those now assumed or anticipated.Actual events or results may differ materially from those discussed in the forward-looking statements as a result of various factors, including the risk factors discussed in this report and in our 2013 annual report on Form 10-K under the caption “RISK FACTORS.”While we believe the assumptions, expectations, estimates and projections on which our forward-looking statements are based are reasonable, such statements are subject to risks and uncertainties, certain of which are beyond our control, and therefore, actual results may differ materially.The fact that some of the risks may be the same or similar to past reports we have filed with the Securities and Exchange Commission (“SEC”) means only that the risks are present in multiple periods.We believe that many of the risks detailed here are part of doing business in the industry in which we operate and compete and will likely be present in all periods reported.The fact that certain risks are endemic to the industry does not lessen their significance.Forward-looking statements only speak as of the date hereof and we do not undertake and expressly disclaim any obligation to update or release any revisions to any forward-looking statement whether as a result of new information, future events or otherwise, except as required by law. You should carefully consider the risks described in this report. Any of these risks could have a material adverse effect on our results of operations and financial condition. Item 1.01.Entry into a Material Definitive Agreement. On June 30, 2014, Cannabis Sativa, Inc., a Nevada corporation (the “Company” or the “Registrant”), CBDS Merger Corp., a Nevada corporation (“Merger Corp.”), and KUSH, a Nevada corporation (“Kush”) entered into an Agreement and Plan of Reorganization dated as of June 30, 2014 (the “ Reorganization Agreement”) pursuant to which the Registrant formed Merger Corp. as a new, wholly-owned subsidiary of the Registrant, Merger Corp. was merged into Kush with Kush continuing as the surviving corporation, and the Registrant issued 3,300,667 shares of its restricted common stock to the stockholders of Kush in exchange for all the issued and outstanding shares of Kush capital stock (the “Reorganization”).As a result of the Reorganization, Kush became a wholly owned subsidiary of the Registrant and the Registrant had a total of 15,014,738 shares of common stock outstanding, of which 3,300,667 or approximately 22.0% were issued to the Kush stockholders.Additional information with regard to the Reorganization Agreement and the Reorganization is included in Items 2.01 below.The foregoing summary of the Reorganization Agreement is qualified in its entirety by reference to the complete Reorganization Agreement, a copy of which is included as an exhibit to this report. The Reorganization Agreement superseded and replaced in its entirety the Memorandum of Binding Agreement entered into among the Registrant, Steven Kubby and Kush dated as of January 1, 2014. Pursuant to the terms of the Reorganization Agreement, at the closing of the Reorganization, the size of the Registrant’s board of directors was increased from three to five and Steven Kubby and Gary Johnson, directors of Kush, were appointed as directors of the Registrant.In addition, Steven Kubby was appointed as the Chairman of the Board, David Tobias resigned from his positions as President, CEO and Secretary of the Registrant and Gary Johnson was appointed as the President, CEO and Secretary of the Registrant, to fill the vacancies created by Mr. Tobias’ resignation.Mr. Tobias will continue to serve as a director of the Registrant and as President and Secretary of Wild Earth Naturals, Inc., a wholly-owned subsidiary of the Registrant.Additional information with regard to the new directors and officers of the Registrant is included in Item 5.01 below. 2 Item 1.02Termination of a Material Definitive Agreement. The Reorganization Agreement superseded and replaced in its entirety the Memorandum of Binding Agreement entered into among the Registrant, Steven Kubby and Kush dated as of January 1, 2014. Item 2.01.Completion of Acquisition or Disposition of Assets. On June 30, 2014 (the “Closing Date”), the Registrant, Merger Corp. and Kush entered into the Reorganization Agreement and the transactions contemplated by the Reorganization Agreement were completed.Pursuant to the terms of the Reorganization Agreement, the Registrant formed Merger Corp. as a new, wholly-owned subsidiary of the Registrant, Merger Corp. was merged into Kush with Kush continuing as the surviving corporation, and the Registrant issued 3,300,667 shares of its restricted common stock to the stockholders of Kush in exchange for all the issued and outstanding shares of Kush capital stock.Upon the completion of the Reorganization, Kush became a wholly-owned subsidiary of the Registrant and the Registrant had a total of 15,014,738 shares of common stock outstanding of which 3,300,667 or approximately 22.0% were issued to the Kush stockholders.The acquisition is intended to constitute a tax-free reorganization pursuant to the applicable provisions of the Internal Revenue Code of 1986, as amended. Pursuant to the terms of the Reorganization Agreement, at the closing of the Reorganization, the size of the Registrant’s board of directors was increased from three to five and Steven Kubby and Gary Johnson, directors of Kush, were appointed as directors of the Registrant.In addition, Steven Kubby was appointed as the Chairman of the Board, David Tobias resigned from his positions as President, CEO and Secretary of the Registrant and Gary Johnson was appointed as the President, CEO and Secretary of the Registrant, to fill the vacancies created by Mr. Tobias’ resignation.Mr. Tobias will continue to serve as a director of the Registrant and as President and Secretary of Wild Earth Naturals, Inc., a wholly-owned subsidiary of the Registrant.Additional information with regard to the new directors and officers of the Registrant is included under Item 5.01 below. INFORMATION ABOUT KUSH General Kush is a development stage Nevada corporation engaged in the research, development and licensing of specialized natural cannabis products, including cannabis formulas, edibles, topicals, strains, recipes and delivery systems.Kush plans to develop, produce and market its products via joint ventures with companies licensed under, and in full compliance with, state regulations applicable to cannabis businesses.Kush is the licensee under license agreements with Steven Kubby, its founder, for a medicinal cannabis strain called NZT; aproprietary cannabis lozenge delivery methodology and a proprietary cannabis trauma cream formula. The license agreements require the payment of license fees by Kush.Kush through its 90% owned subsidiary filed patent applications in March and April 2010 with regard to a strain of cannabis plant named CTS-A, cannabis based compositions and methods of treating hypertension, and a lozenge delivery system.Kush is also developing a third proprietary strain of cannabis plant named CT22. Kush was founded by Steven Kubby to engage in business in the cannabis products industry.Kush was recently incorporated in Nevada in January, 2013.Kush owns an approximately 90% interest in Kubby Patents and Licensing LLC (“KPAL”), a company founded by Mr. Kubby in February 2010 to hold and develop certain intellectual property obtained from him.Unless otherwise indicated, Kush and KPAL are referred to collectively in this report as “Kush.” The Registrant must obtain substantial additional equity or debt financing in order to implement its business plan, to continue the development of its herbal skin care products business and to develop the business of Kush.The Registrant does not currently have the financial resources required to meet its obligations under the employment agreements with its new officers or the various Kush license agreements or to fund continued research and development activities and commercialize the proposed products of Kush.The Registrant has not entered into any agreements or arrangements for the provision of such additional financing, and no assurance can be given that such financing will be available on terms acceptable to the Registrant or at all. 3 Perceived Industry Trends Kush believes that the cannabis industry will be characterized by the following principal trends: an increased emphasis on high quality products; an increased emphasis on scientific validation for products in the market place; more liberal regulation in regard to cannabis; more consolidation, take-over, and buy-out of companies in the retail, wholesale (including MLM), and supply side channels; more mainstream companies entering the marketplace; and more funded research on the potential long-term health benefits of cannabis as well as its potential curative properties. Vision The vision of Kush is that by 2015, it will become a highly visible, diversified, international corporation promoting superior quality products and offering effective customer service, fair compensation, sound management and a great working environment. Over time Kush plans to expand its licensing, research and development, intellectual properties and licensing activities to reach markets worldwide.In order to achieve this vision, it is the goal of Kush to provide cost-effective alternatives to its customers who seek quality, affordable natural health products to aid in wellness and appearance.Kush believes its first responsibility is to its customers.In conducting its day-to-day operations, Kush will strive to: · Treat all colleagues and co-workers with respect & fairness. · Follow a philosophy that says, “Delivering quality and customer satisfaction is our business.” · Make positive contributions to the communities with which it does business and the community in which it conducts business. · Develop and enhance the skills of its associates with the intention of providing financially rewarding business opportunities. Through a long-term commitment to this vision statement, Kush hopes to become known as a company that is committed to its customers, associates, and communities. The profits, in part, will be derived from the intangible benefits received from making a positive impact through charitable donations toward the promotion of wellness and natural product alternatives for health care. Proposed Products Kush currently has three proprietary cannabis strains and two proprietary delivery systems available as part of its asset base. · Proprietary cannabis sativa plant strain known as NZT. · Proprietary recipe and process/method to maximize the cannabinoid concentration derived from the NZT strain to be used to make a medical marijuana edible or to make a medical marijuana lozenge.Kush believes that unlike the other edibles of which it is aware that take an hour or more to take effect, its lozenges will take effect in five to 15 minutes. Kush believes this rapid acting characteristic will overcome a major issue with cannabis consumption, which has been the need to inhale cannabis in order to receive a rapid response. · Proprietary recipe and process /method to maximize the cannabinoid concentration derived from the proprietary strain to be used to make a salve/ointment containing cannabinoid and other herbal ingredients 4 In addition, Kush has recently added another proprietary cannabis sativa strain designated “CT3,” which it believes will be more potent than the other strains. Kush also has developed a proprietary cannabis strain, designated “CTA,” the rights to which are held by KPAL, its subsidiary. Kush’s current strategy is to continue prosecution of the pending patents and to treat new developments as proprietary trade secrets.For the trade secret properties, Kush will keep the genetic information secured in a safe place and only designated persons will have access to the information. Manufacturing and Quality Assurance Kush plans for initial manufacturing, production and quality control operations for its cannabis products to be done via third party licensees and joint venture partners that are licensed by individual states.Kush anticipates that the production processes of its licensees and joint venture partners will include the following activities: identifying and evaluating suppliers of raw materials, acquiring raw materials, analyzing raw material quality, weighing or otherwise measuring raw materials, mixing raw materials into batches, packaging finished products, and analyzing finished product quality. They will conduct sample testing of raw materials, in-process materials, and finished products for purity, potency, and composition to determine whether the products conform to Kush’s internal specifications, and they will be required to maintain complete documentation for each of these tests. They will employ a qualified staff of professionals to develop, implement, and maintain a quality system designed to assure that Kush’s licensed products are manufactured to its specifications. Kush plans to license distributors that are licensed by individual states.The principal offices of Kush will be located at the offices of the Registrant in Mesquite NV.If it is successful in implementing its business plan, and growing its product lines and market share, it anticipates that larger production runs will be produced by its state licensed joint venture companies to blend and fill to its specifications and processes. Kush will attempt to conduct its operations so as to comply with local, state and Federal regulations thus providing its customers with the assurance and confidence of quality and safe to use products. Marketing Kush plans to initially develop its customer base through licensing and joint venture agreements with third parties licensed in the states in which they conduct business.Kush anticipates that it will later expand its marketing efforts through the contacts of Steven Kubby, its founder, in the cannabis products culture via web marketing, if and to the extent such marketing activities are permitted by applicable law. Research and Development Kush plans to continue to conduct research and development activities with an initial focus on the following: •Identify and research new strains of cannabis and combinations of cannabis and cannabinoid nutrients that may be candidates for new products; •Introduce new herbal ingredients for use in supplements; •Study the metabolic activities of existing and newly identified ingredients; •Enhance existing products, as new discoveries in cannabis are made; •Formulate products to meet diverse regulatory requirements across all of its markets; and •Investigate processes for improving the production of its formulated products. •Investigate activities of natural extracts and formulated products in laboratory and clinical settings. 5 It is through Kush’s internal research and development efforts and its relationships with outside research organizations and health care providers that it believes it will be able to provide high quality cannabis products.Kush plans for its research and development activities to include developing products that are new to the industry, updating existing formulas to keep them current with the latest science, and adapting existing formulas to meet ever-changing regulations in new and existing domestic and international markets.Kush will select its ingredients to meet a number of criteria, including, but not limited to: safety, potency, purity, stability, bio-availability, and efficacy.Kush will require its licensees and joint venture partners to control the quality of its products beginning at the formulation stage, and maintain quality control through controlled sourcing of raw ingredients, manufacturing, packaging, and labeling.Going forward, Kush intends to increase its spending and resources for research and development. Intellectual Property The NZT License Agreement Kush entered into a license agreement dated as of June 6, 2014 with Steven Kubby (“Licensor”), then its president, director and principal stockholder, pursuant to which Kush was granted an exclusive, world-wide license with the right to sublicense others, to certain intellectual property (the “IP”) consisting of the right to cultivate and grow a proprietary cannabis sativa plant strain known as NZT and also known as the CTK strain (the “NZT strain”), which contains CBG, except that Licensor retained the right to continue to cultivate the NZT strain and/or use the IP for his individual use and/or consumption only.The Agreement provides that Licensor will provide Kush with a written Terpenoid/Cannabinoid Profile prepared by an independent third party test facility and, upon written request of Licensee, such other written or other documentation/description of the genetic makeup of the NZT strain as Licensee may reasonably request. Kush is required to protect the information provided by Licensor as confidential proprietary trade secret information and not to disclose the information to anyone who does not have a need to know such information. The Agreement provides for the payment of a one-time license fee in the amount of $2,000,000 payable (i) $1,000,000.00 on or before July 31, 2015; and $1,000,000.00 on or before June 30, 2016; provided, that in the event any such payment is not made in full when due, and if the stock of Kush or the Registrant is publicly traded in the over-the-counter market or on a national exchange, Kush may pay or Licensor may elect to be paid the unpaid payment amount in the form of unregistered shares of such publicly traded stock, which shares shall be valued at a 35% discount to the average closing price for such stock in the over-the-counter market or on a national exchange during the 30 trading days preceding the issuance of such shares. The Agreement provided that during the 30 day period preceding the due date for any payment under the License Agreement, Licensor will refrain from selling shares of any such publicly traded stock of Kush or the Registrant into the market, either directly or indirectly. The term of the agreement is until the later of the expiration of 20 years or the last to expire of any licensed patents to issue under or with respect to the intellectual property licensed under the Agreement.The Agreement provides that subject to applicable legal requirements and required registrations, if any, within 120 days of the date of the agreement Kush shall use its commercially reasonable efforts to bring IP to market through a thorough, vigorous and diligent program and to continue active, diligent marketing efforts throughout the life of the Agreement based on market response to the product.The Agreement provides Licensor with certain rights to inspect the facilities of Kush and to receive reports regarding product sales.Kush’s failure to perform its obligations under the Agreement shall be grounds for Licensor to terminate the Agreement. The Agreement contains representations by Licensor that it has good and marketable title to the IP with full right and authority to grant the exclusive license to Kush however Licensor expressly made no representations or warranty that the IP manufactured, used, sold or leased under the Agreement is or will be free of claims of infringement of patent rights of any other person or persons.The foregoing summary is qualified in its entirety by reference to the Agreement, a copy of which is included as an exhibit to this report. 6 The MMJ License Agreement Kush entered into a license agreement dated as of June 6, 2014 with Steven Kubby (“Licensor”), then its president, director and principal stockholder, pursuant to which Kush was granted an exclusive, world-wide license with the right to sublicense others, to certain intellectual property (the “IP”) consisting of a proprietary recipe and process/method to maximize the cannabinoid concentrations derived from the proprietary cannabis sativa plant NZT strain (or other available strain obtained from other sources) to be used to make a medical marijuana (“MMJ”) edible or to make a MMJ lozenge.The Agreement provides that Licensor will provide Kush with a written description of said recipes/processes/methods to Licensee upon execution of this Agreement and such other documentation as Licensee reasonably requests in writing.Kush is required to protect the information provided by Licensor as confidential proprietary trade secret information and not to disclose the information to anyone who does not have a need to know such information. The Agreement provides for the payment of a one-time license fee in the amount of $1,000,000 payable on or before December 31, 2015; provided, that in the event any such payment is not made in full when due, and if the stock of Kush or the Registrant is publicly traded in the over-the-counter market or on a national exchange, Kush may pay or Licensor may elect to be paid the unpaid payment amount in the form of unregistered shares of such publicly traded stock, which shares shall be valued at a 35% discount to the average closing price for such stock in the over-the-counter market or on a national exchange during the 30 trading days preceding the issuance of such shares. The Agreement provided that during the 30 day period preceding the due date for any payment under the License Agreement, Licensor will refrain from selling shares of any such publicly traded stock of Kush or the Registrant into the market, either directly or indirectly. The term of the agreement is until the later of the expiration of 20 years or the last to expire of any licensed patents to issue under or with respect to the intellectual property licensed under the Agreement.The Agreement provides that subject to applicable legal requirements and required registrations, if any, within 120 days of the date of the agreement Kush shall use its commercially reasonable efforts to bring IP to market through a thorough, vigorous and diligent program and to continue active, diligent marketing efforts throughout the life of the Agreement based on market response to the product.The Agreement provides Licensor with certain rights to inspect the facilities of Kush and to receive reports regarding product sales.Kush’s failure to perform its obligations under the Agreement shall be grounds for Licensor to terminate the Agreement. The Agreement contains representations by Licensor that it has good and marketable title to the IP with full right and authority to grant the exclusive license to Kush however Licensor expressly made no representations or warranty that the IP manufactured, used, sold or leased under the Agreement is or will be free of claims of infringement of patent rights of any other person or persons.The foregoing summary is qualified in its entirety by reference to the Agreement, a copy of which is included as an exhibit to this report. The Salve/Ointment License Agreement Kush entered into a license agreement dated as of June 6, 2014 with Steven Kubby (“Licensor”), then its president, director and principal stockholder, pursuant to which Kush was granted an exclusive, world-wide license with the right to sublicense others, to certain intellectual property (the “IP”) consisting of a proprietary recipe and process/method to maximize the cannabinoid concentrations derived from the proprietary cannabis plant NZT strain (or other available strain obtained from other sources) to be used to make a salve/ointment containing CBD and Arnica Montana.The Agreement provides that Licensor will provide Kush with a written description of said recipes/processes/methods to Licensee upon execution of this Agreement and such other documentation as Licensee reasonably requests in writing.Kush is required to protect the information provided by Licensor as confidential proprietary trade secret information and not to disclose the information to anyone who does not have a need to know such information. The Agreement provides for the payment of a one-time license fee in the amount of $60,000 payable on or before September 30, 2014; provided, that in the event any such payment is not made in full when due, and if the stock of Kush or the Registrant is publicly traded in the over-the-counter market or on a national exchange, Kush may pay or Licensor may elect to be paid the unpaid payment amount in the form of unregistered shares of such publicly traded stock, which shares shall be valued at a 35% discount to the average closing price for such stock in the over-the-counter market or on a national exchange during the 30 trading days preceding the issuance of such shares. The Agreement provided that during the 30 day period preceding the due date for any payment under the License Agreement, Licensor will refrain from selling shares of any such publicly traded stock of Kush or the Registrant into the market, either directly or indirectly. The term of the agreement is until the later of the expiration of 20 years or the last to expire of any licensed patents to issue under or with respect to the intellectual property licensed under the Agreement.The Agreement provides that subject to applicable legal requirements and required registrations, if any, within 120 days of the date of the agreement Kush shall use its commercially reasonable efforts to bring IP to market through a thorough, vigorous and diligent program and to continue active, diligent marketing efforts throughout the life of the Agreement based on market response to the product.The Agreement provides Licensor with certain rights to inspect the facilities of Kush and to receive reports regarding product sales.Kush’s failure to perform its obligations under the Agreement shall be grounds for Licensor to terminate the Agreement. The Agreement contains representations by Licensor that it has good and marketable title to the IP with full right and authority to grant the exclusive license to Kush however Licensor expressly made no representations or warranty that the IP manufactured, used, sold or leased under the Agreement is or will be free of claims of infringement of patent rights of any other person or persons.The foregoing summary is qualified in its entirety by reference to the Agreement, a copy of which is included as an exhibit to this report. 7 The KPAL Patent Applications In March and April 2010, KPAL, the majority owned subsidiary of Kush, filed three patent applications with the U.S. Patent and Trademark Office with regard to the CTA strain, its use in a lozenge and as a treatment for hypertension.To date, none of the applications has been granted and no patents have issued.Kush is continuing to pursue such applications; however, no assurances can be given that any of the patent applications will result in the issuance of a patent to Kush. Kush Dividend Prior to the Reorganization On February 8, 2014, the Kush board of directors declared, as of that date, a dividend payable equal to 75% of its holdings of Hemp, Inc. common stock (7,500,000 shares), net of the payment of accrued salaries, services and amounts due to related parties.The fair value of the dividend at March 31, 2014 is estimated to be $284,500, net of broker commissions.Kush expects to pay the dividend during the second and third quarters of 2014.As a result of the dividend, the number of shares of Hemp, Inc. owned by Kush and booked as “Investments” in its financial statements has been reduced from 10,000,000 shares to 2,500,000 shares.See Note 7 to the March 31, 2014 financial statements of Kush, which are included with this report. Competition The market for the sale of cannabis products is highly fragmented and competitive.We believe that competition is based principally upon price, quality, and efficacy of products, customer service, brand name and marketing and trade support, and successful new product introductions. We believe Kush’s competition will include numerous cannabis product companies that are highly fragmented in terms of geographic market coverage, distribution channels and product categories.In addition, we anticipate that large pharmaceutical companies may eventually compete with Kush in the cannabis product market.These companies and certain large entities may be anticipated to have broader product lines and/or larger sales volumes than Kush and have significantly greater financial and other resources available to them and possess extensive manufacturing, distribution and marketing capabilities.We anticipate that many of our larger competitors will be able to compete more effectively due to a greater extent of vertical integration that could have a material adverse effect on Kush’s results of operations and financial condition. Regulation Kush’s operations are subject to a complex web of Federal and state regulations that are evolving at a rapid rate.Marijuana is currently classified as a Schedule I controlled substance under the Controlled Substances Act(U.S.C. Section 811) which generally means that Congress has determined that marijuana is a dangerous drug and that the illegal distribution and sale of marijuana is a serious crime.The Controlled Substances Act does not recognize the differences between medical and recreational uses of marijuana and all uses are prohibited.On the other hand several states have legalized various aspects of marijuana manufacture and distribution, although such activities are subject to stringent licensing and regulation which vary from state to state.In many states there exists a clear conflict between Federal and state law which has yet to be resolved. 8 The federal government formally opposes the use of medical and recreational cannabis.Although many states have chosen to enact rules and regulations permitting the use of medical cannabis for their citizens under a State approved Medical Marijuana Program, under federal law cannabis is illegal.The State Medical Marijuana Programs provide protection from criminal prosecution for patients and primary caregivers who are qualified to participate in the Program and are in compliance with the regulations governing the Program. In November, 2012 Colorado residents voted in favor of Amendment 64, an initiative ballot measure which allowed for the “personal use and regulation of marijuana” in Colorado.The initiative was enacted as Article 18, sec. 16 of the Colorado State Constitution and was implemented on January 1, 2014.It is referred to as “recreational use” by adults 21 and older and allows for the State to regulate commercial cultivation, manufacturing and sales of cannabis. Similarly, in November, 2012, the residents of the State of Washington voted in favor of Initiative 502 which allows for “recreational use” by adults 21 and older and allows for the State regulation of commercial cultivation, manufacturing and sales of cannabis. Although Colorado and Washington have enacted voter initiated measures to allow for the personal use of small amounts of cannabis by its citizens, both States are clear to remind their citizens that cannabis is currently illegal under federal law and classified as a Class I Controlled Substance. There are several states with initiatives for State Medical Marijuana Programs pending on the ballot for upcoming elections while other states move forward through the legislative process. Kush and its proposed products will also be subject to a number of other federal, state and local laws, rules and regulations.Kush anticipates that it will be required to manufacture its products in accordance with the Good Manufacturing Practices guidelines and will be subject to regulations relating to employee safety, working conditions, protection of the environment, and other items.Changes in such laws, rules and regulations or the recall of any product by a regulatory authority, could have a material adverse effect on Kush’s business and financial condition. RISK FACTORS The financial condition, business, operations, and prospects of the Registrant, including Kush as a new, wholly-owned subsidiary involve a high degree of risk.You should carefully consider the risks and uncertainties described below and in our 2013 annual report on Form 10-K under the caption “Risk Factors,” which constitute material risks relating to Kush and the Registrant as well as the other information in this Report.If any of the following risks are realized, the Registrant’s business, operating results and financial condition could be harmed and the value of the Registrant’s stock could suffer.This means that investors and stockholders of the Registrant could lose all or a part of their investment.Prospective investors are cautioned not to make an investment in our stock unless they can afford to lose their entire investment. The Registrant will require substantial additional equity or debt financing to successfully implement its business plan and its failure to obtain such financing could delay or curtail its operations. The Registrant must obtain substantial additional equity or debt financing in order to implement its business plan, to continue the development of its herbal skin care products business and to develop the business of Kush.The Registrant does not currently have the financial resources required to meet its obligations under the employment agreements with its new officers or the various Kush license agreements or to fund continued research and development activities and commercialize the proposed products of Kush.The Registrant has not entered into any agreements or arrangements for the provision of such additional financing, and no assurance can be given that such financing will be available on terms acceptable to the Registrant or at all. Kush, has a limited operating history and it is difficult to evaluate its business. Kush was only recently incorporated in January, 2013 and does not have an established history of operations.Kush faces all the risks inherent in a new business and there can be no assurance it will be successful and/or profitable. Kush’s entry into the marijuana products industry and its lack of a significant operating history make it difficult to evaluate the risks and uncertainties it faces. Kush’s failure to address these risks and uncertainties could cause its business results to suffer. 9 Kush may be subject to the risk of product liability claims and the loss of any such claim in excess of its insurance coverage could have a material adverse effect on Kush. As a manufacturer and distributor of products, Kush will be subject to the inherent risk of product liability claims and litigation.Additionally, the manufacture and sale of products in a rapidly evolving industry may be anticipated to involve the risk of injury to consumers due to tampering by unauthorized third parties or product contamination.Kush plans to acquire product liability insurance prior to the sale of any products in amounts it believes adequate but no assurance can given that its coverage will continue to be available at acceptable prices or that such coverage will be adequate in scope and coverage to protect Kush from product liability claims. Kush’s business is subject to intellectual property risks. Kush plans to protect its technology and the techniques it uses to produce its products by relying on trade secret laws and applying for patent protection when appropriate.Kush also plans to enter into confidentiality agreements with its employees who are involved in research and development activities in sensitive areas. Additionally, Kush will attempt to obtain trademark and trade dress protection for its products.However, there can be no assurance that Kush’s efforts to protect its trade secrets and trademarks will be successful nor can there be any assurance that third-parties will not assert claims against Kush for infringement of their intellectual property rights.The license agreements between Kush and Steven Kubby expressly make no representation or warranty that the intellectual property manufactured, used, sold or leased under the Agreement is or will be free of claims of infringement of patent rights of any other person or persons.If an infringement claim is asserted, Kush may be required to obtain a license of such rights, pay royalties on a retrospective or prospective basis, or terminate its manufacturing and marketing of any infringing products.Litigation with respect to such matters could result in substantial costs and diversion of management and other resources and could have a material adverse effect on the Registrant’s business and financial condition. Kush’s proposed operations are subject to a complex web of Federal and state regulations and no assurances can be given that it will be able to operate its businesses in the manner intended. Kush’s operations are subject to a complex web of Federal and state regulations that are evolving at a rapid rate.Marijuana is currently classified as a Schedule I controlled substance under the Controlled Substances Act(U.S.C. Section 811) which generally means that Congress has determined that marijuana is a dangerous drug and that the illegal distribution and sale of marijuana is a serious crime.The Controlled Substances Act does not recognize the differences between medical and recreational uses of marijuana and all uses are prohibited.On the other hand several states have legalized various aspects of marijuana manufacture and distribution, although such activities are subject to stringent licensing and regulation which vary from state to state.In many states there exists a clear conflict between Federal and state law which has yet to be resolved.As a result of the foregoing, no assurances can be given that Kush will ever be able to generate income from the sale of marijuana-based products. Following the Reorganization with Kush, we have five directors and they are not independent directors, which means our board of directors may be influenced by the concerns, issues or objectives of management to a greater extent than would occur with a number of independent directors Following the completion of the Reorganization, we have five directors and they are not independent directors.As a result, our board of directors may be influenced by the concerns, issues or objectives of management to a greater extent than would occur with independent board members. In addition, we do not have the benefit of having persons independent of management review, comment and direct our corporate strategies and objectives and oversee our reporting processes, our disclosure controls and procedures and our internal control over financial reporting. 10 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth as of July 7, 2014, the number of shares of the Registrant’s common stock, par value $0.001, owned of record or beneficially by each person known to be the beneficial owner of 5% or more of the issued and outstanding shares of the Registrant’s common stock, and by each of the Registrant’s officers and directors, and by all officers and directors as a group, after giving effect to the changes in management effected pursuant to the Reorganization.On July 7, 2014, there were 15,014,738 shares of the Registrant’s common stock issued and outstanding.To our knowledge, each person named below has sole voting and investment power with respect to the shares shown unless otherwise indicated. We know of no arrangements, including pledges, by or among any of the forgoing persons, the operation of which could result in a change of control of the Registrant. Name and Address of Beneficial Owner(1) Share Ownership After the Acquisition Percentageof Class Principal Stockholders Sadia P. Barrameda % New Compendium Corp. % Officers and Directors Catherine Carroll % Gary Johnson % Steven Kubby % David Tobias % Barry Tobias % All Officers and Directors As Group (5 Persons) % (1)The address for Sadia P. Barrameda and New Compendium Corporation is P.O. Box 1363, Discovery Bay, California 94505.The address for each named executive officer and director is the same address as the Registrant. (2) Includes 4,842,243 shares owned of record by New Compendium Corporation of which Ms. Barrameda may be deemed to be the beneficial owner as a result of her status as an officer, director and sole stockholder of New Compendium. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS David Tobias and Barry Tobias, former executive officers and/or current directors of the Registrant, were also stockholders of Kush with David Tobias owning approximately 2.1% and Barry Tobias owning approximately .8% of the issued and outstanding shares of Kush prior to the Reorganization.As a result Barry Tobias received 25,000, and David Tobias received 67,891, shares of the Registrant’s common stock in exchange for their shares of Kush common stock in connection with the Reorganization. David Tobias, a former executive officer and current director of the Registrant, was also a director of Kush and he received compensation from Kush for consulting services rendered to Kush. During 2013, David Tobias, a former executive officer and current director of the Registrant made short-term loans to Kush totaling $10,076.Mr. Tobias also made personal loans to Steven Kubby, the president of Kush. 11 As of March 31, 2014, Kush had outstanding an unsecured short-term loan with zero percent interest to Steven Kubby, its president, totaling $3,631. Kush retained the services of three of its stockholders for its legal, accounting and consulting work with the value for those services totaling $22,500 and $52,500, respectively, for the three months ended March 31, 2014 and for the year ended December 31, 2013. Item 3.02.Unregistered Sales of Equity Securities. Reference is made to the disclosure made under Items 1.01 and 2.01 of this Report which is incorporated herein by reference.In connection with the Reorganization, on June 30, 2014, we issued an aggregate of 3,300,667 shares of the Registrant’s common stock to the stockholders of Kush in exchange for their shares of Kush common stock pursuant to the Reorganization Agreement.Each of the stockholders represented that they were accredited investors or were sophisticated investors with sufficient experience in business and financial matters that they were capable of evaluating the merits and risks of an investment in the Registrant and that they could sustain the risk of loss of their entire investment. We have filed or will file a notice on Form D in connection with the reorganization.No underwriter was involved in the foregoing transaction and the shares were issued by the Registrant directly to the Kush stockholders. The shares were issued without registration under the Securities Act, in reliance on the exemption from such registration requirements provided by Section 4(2) of the Securities Act for transactions not involving any public offering and on Rule 506 of Regulation D. The shares were sold without general advertising or solicitation, the stockholders acknowledged that they were acquiring restricted securities that had not been registered under the Securities Act and that were subject to certain restrictions on resale, and the certificates representing the shares will be imprinted with the usual and customary restricted stock legend. Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Pursuant to the terms of the Reorganization Agreement, at the closing of the Reorganization, the size of the Registrant’s board of directors was increased from three to five and Steven Kubby and Gary Johnson, directors of Kush, were appointed as directors of the Registrant.In addition, Steven Kubby was appointed as the Chairman of the Board, David Tobias resigned from his positions as President, CEO and Secretary of the Registrant and Gary Johnson was appointed as the President, CEO and Secretary of the Registrant, to fill the vacancies created by Mr. Tobias’ resignation.Mr. Tobias will continue to serve as a director of the Registrant and as President and Secretary of Wild Earth Naturals, Inc., a wholly-owned subsidiary of the Registrant. Certain biographical information with regard to Messrs. Kubby and Johnson is set forth below. Steven Kubby.Mr. Kubby is an entrepreneur with a wide range of experience in businesses ranging from property management to publishing to political fundraising.He received his BA in Psychobiology from California State University and holds a lifetime teaching credential. Mr. Kubby was the founder of Kush and has served as president and a director of Kush since its inception.He was also the founder of Kubby Patents and Licensing, LLC and has served as a manger of that company.He played a key role in the drafting and passage of California Proposition 215, The Compassionate Use Act of 1996. Mr. Kubby was the Libertarian Party of California candidate for Governor of California in 1998.He has authored two books on drug policy reform: The Politics of Consciousness, and Why Marijuana Should Be Legal. In 2008, he declared his candidacy for the Libertarian Party’s 2008 presidential nomination and received significant support for the nomination.Mr. Kubby served as an officer and director of Cannabis Science, Inc. from April to July 2009. Gary Johnson.Mr. Johnson has been a director of Kush since February, 2014.For in excess of the past five years Mr. Johnson has been self-employed in the management of his investments.Mr. Johnson is the former two-term Republican governor of New Mexico from 1995 to 2003. Raised in North Dakota and then New Mexico, Mr. Johnson graduated from the University of New Mexico in 1975.He starteda construction business in 1974 which grew into a multi-million dollar enterprise in the decades since. Mr. Johnson won the governorship of New Mexico in 1994 as an upstart Republican candidate, making a name for himself over the course of his time in office as a libertarian-minded conservative. He’s been active in libertarian causes, including marijuana legalization since leaving office. Johnson was the Libertarian party’s nominee for president in 2012.Mr. Johnson is an accomplished athlete competing in cycling and skiing and has climbed the highest mountain on 6 of the 7 continents.In 2003 Mr. Johnson summited Mount Everest. Mr. Johnson is also a director of Medican Enterprises, Inc. 12 The Company has entered into employment agreements with each of Messrs. Johnson and Kubby, summaries of which appear below.Such summaries are qualified in their entirety by reference to the employment agreements, copies of which are included as exhibits to this report. The employment agreement with Mr. Kubby provides that he will be employed by the Registrant as its Chairman of the Board for an initial term of one year commencing on July 1, 2014; provided, that the agreement shall automatically be renewed for additional and consecutive terms of one year unless either party provides notice of termination not less than 30 days prior to the expiration of the original term or any such renewal term, as applicable.Mr. Kubby receives a base salary of $120,000 per year and may receive such bonuses as may be determined by the board of directors.Mr. Kubby will also receive a signing bonus of $60,000; provided that if for any reason Mr. Kubby terminates his employment with the Registrant within six months of the employment commencement date, the signing bonus must be repaid by Mr. Kubby.Mr. Kubby will not receive any separate compensation for his service as a director of the Company.Mr. Kubby will be entitled to participate in any benefit plans of the Registrant on the same terms as other senior executives. The employment agreement with Mr. Johnson provides that he will be employed by the Registrant as its president and CEO for an initial term commencing on July 1, 2014 and continuing through May 31, 2014; provided, that the agreement shall automatically be renewed for additional and consecutive terms of one year unless either party provides notice of termination not less than 30 days prior to the expiration of the original term or any such renewal term, as applicable.Mr. Johnson will initially receive a base salary of $1.00 per month and may receive such bonuses as may be determined by the board of directors.Mr. Johnson will not receive any separate compensation for his service as a director of the Company.Mr. Johnson will be entitled to participate in any benefit plans of the Registrant on the same terms as other senior executives. The Registrant has not adopted any stock option, retirement, pension or profit-sharing programs for the benefit of its directors, officers or other employees; however the Registrant may adopt one or more such programs in the future. The Registrant does not currently compensate its directors for serving in their capacities as directors but does reimburse such persons for expenses reasonably incurred by them in connection with the Registrant’s business. Item 5.03Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On June 30, 2014, the board of directors of the Registrant adopted amended and restated bylaws of the Registrant to update the Registrant’s bylaws to reflect the current name and address of the Registrant, to modernize the bylaws and to make other changes deemed desirable by the directors.A copy of the amended and restated bylaws is included as an exhibit to this report. Item 8.01.Other Events On July 1, 2014, we issued a press release announcing the consummation of the Reorganization, a copy of which is attached hereto as Exhibit 99.1. Item 9.01.Financial Statements and Exhibits. (a) Financial statements of businesses acquired. The following financial statements are included in this report, immediately following the signature page: Audited Financial Statements of Kush as of December 31, 2013 and for the period from January 24, 2013 (inception) through December 31, 2013. 13 Unaudited interim financial statements of Kush as of March 31, 2014 and for the three months then ended. (b) Pro forma financial information. Proforma financial information giving effect to the acquisition will be filed by amendment: (d)Exhibits Exhibit Number SEC Reference Number Title of Document Location 2 Agreement and Plan of Reorganization among the Registrant,CBDS Corp. and Kush dated as of June 30, 2014* This Filing 2 Articles of Merger among CBDS Merger Corp. and Kush dated as of June 30, 2014 This Filing 2 Plan of Merger among the CBDS Merger Corp. and Kush dated as of June 30, 2014 This Filing 3 Articles of Incorporation Incorporated by Reference(1) 3 First Amendment to Articles of Incorporation Incorporated by Reference(2) 3 Bylaws This Filing 10 License Agreement Between Steven Kubby and Kush dated as of June 6, 2014, regarding the NZT Strain This Filing 10 License Agreement Between Steven Kubby and Kush dated as of June 6, 2014, regarding MJM This Filing 10 License Agreement Between Steven Kubby and Kush dated as of June 6, 2014, regarding the salve/ointment. This Filing 10 Employment Agreement with Steven Kubby dated as of June 30, 2014. This Filing 10 Employment Agreement with Gary Johnson dated as of June 30, 2014. This Filing 99 Press Release dated July 1, 2014 This Filing *The exhibits and schedules to the Agreement and Plan of Reorganization are not included in the foregoing exhibit.The Registrant undertakes to furnish supplementally to the Commission copies of any omitted items on request. (1)Incorporated by reference to Exhibit 3.01 to the Registrant’s registration statement on Form 10-12G, filed with the SEC on January 28, 2009. (2)Incorporated by reference to Exhibit 10.1 to the Registrant’s report on Form 10-Q with respect to the fiscal quarter ended March 31, 2014, filed with the SEC on May 19, 2014. 14 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CANNABIS SATIVA, INC. Date:July 7, 2014 By: /s/ Gary Johnson Name:Gary Johnson Title:President 15 Financial Statements Kush January 24, 2013 (inception) to December 31, 2013 (audited) Kush Contents Page Financial Statements: Balance Sheet at December 31, 2013 (audited) F-1 Statements of Operations for periodJanuary 24, 2013(inception) through December 31, 2013 (audited) F-2 Statements of Cash Flows for the PeriodJanuary 24, 2013(inception) through December 31, 2013 (audited) F-3-F-4 Statements of Stockholder's Equity forthe Period January 24, 2013(inception) through December 31, 2013 (audited) F-5 Statements of Comprehensive Income(Loss) forthe Period January 24, 2013(inception) through December 31, 2013 (audited) F-6 Notes to Financial Statements F-7-F-17 Report of Independent Registered Public Accounting Firm F-18 KUSH (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEET December 31, 2013 (Audited) Assets Current assets Cash and cash equivalents $ Due from Related Party Investments Total Current assets Property, Plant and Equipment(Net) Other Assets Total Assets $ Liabilities and Equity Current Liabilities Accounts Payable $ Accrued Payroll Due to Related Parties $ Total Current Liabilities Commitments and Contingencies - Note 7 Shareholder's Equity Common Stock, $0.00001 par value; 1,000,000,000 shares authorized at 144,188,849 issued and outstanding 12/31/2013 Stock subscription receivable ) Contributed capital in excess of par Accumulated deficit ) Accumulated other comprehensive loss ) Total Equity KUSH Non-controlling interest Total Equity Total Liabilities and Equity $ "The accompanying notes are an integral part of these financial statements" F-1 KUSH (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENT OF OPERATIONS January 24, 2013 to December 31, 2013 For the period January 24, 2013 (Inception)to December 31, 2013 (Audited) (Audited) Revenues $
